DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant filed a response; amended claim 1, 5, 8, 12-16; cancelled claims 17-20; and added new claims 21 and 22 on 04/25/2022. 

The 112(b) rejections of claims 5, 7, and 15 are withdrawn in view of the amendments. Claim objections of claims 12-14 are withdrawn in view of the amendments.

Response to Arguments
Applicant's arguments filed on 04/25/2022 have been fully considered but they are not persuasive. 

Applicant argues: 
Claim 1 as amended recites that the axis of the support surface moves relative to
the wall of the container while rotating the support surface around the axis. Knecht fails to show this feature. Rather, as shown in its Figure 1 of Knecht, the axis of the support
surface does not move relative to the wall of the container. Rather the container 32 and
the axis of the support surface move as a whole and together along the track 14 as a
single unit.

Because Franke and Knecht both fail to disclose the recited feature of "the moving means . . . configured to move the support surface relative to the wall, such that the axis (A) of the support surface is moved parallel relative to the wall of the container whilst rotating the support surface around the axis (A)," claim 1 defines over Franke and Knecht.

The Office Action states that it would be obvious to combine Franke and Knecht because either the second substrate or the support structure would have to be translated to deposit resin onto a continuous substrate surface. (See Office Action, pages 9-10). Applicant disagrees. Notably, the embodiments of the disclosure illustrated in Figures 3 and 4 are possible with only the rotation of the support surface in order to deposit resin onto a continuous substrate surface, and thus no translation of the second substrate or the support structure is needed in order to achieve the recited function.”

Examiner respectfully disagrees. 
Franke in view of Knecht teaches a support structure is configured for receiving a substrate forming the support surface (Franke, Figure 2 and [0073]-[0074]), and wherein the moving means is configured to both rotate the support surface around an axis (A) of the support surface (Franke, [0066]) and translate across a surface (Knecht, Figure 1, 6A, and 6B and [0053]-[0054]). 

While Franke in view of Knecht does not teach the support surface is moved relative to the wall such that the axis of the support surface is moved parallel relative to the wall of the container while rotating the support surface around the axis, the moving means of Franke in view of Knecht teaches a motor configured to both rotate and translate the support surface. Given that the structure of the moving means of Franke in view of Knecht is identical to the instant moving means, the moving means of Franke in view of Knecht would be capable of performing the same functions, including moving the support surface relative to the wall such that the axis of the support surface is moved parallel relative to the wall of the container while rotating the support surface around the axis. 

Claim Interpretation- Apparatus claims
	Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation or statements of an intended use of the apparatus does not impart patentability to the claims. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim; apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function.





Claim Objections
Claim 15 is objected to because the claim is dependent on cancelled claim 6. For examination purposes, claim 15 will be interpreted to be dependent on claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "a moving means." Amended claim 1 now recites “a moving means,” and it is unclear if the moving means recited in claim 4 is identical to the moving means of claim 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first irradiating means” in claim 1, 11; 
“a second irradiating means” in claim 6; 
“a moving means” in claim 2, 7-9, 12, 13, 14
“a first adjustment means” in claim 11-14; and
“a second adjustment means” in claim 11-14. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
These limitations will be interpreted as the following and equivalents thereof: 
“a first irradiating means” is interpreted to be a laser beam, LED array, projection device (e.g., moving mirrors, display), and masking device [0027]; 
“a second irradiating means” is interpreted to be a laser beam, LED array, projection device (e.g., moving mirrors, display), and masking device [0027].
“a moving means” will be interpreted as a motor [0120]; 
“a first adjustment means” will be interpreted as a motor [0120]; and
“a second adjustment means” will be interpreted as a motor [0120]. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 8-15, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Franke (PG-PUB 2018/0355221) in view of Knecht (PG-PUB 2017/0136688). 
Regarding claim 1, Franke teaches an apparatus for generating a three-dimensional structure, comprising: 
a support structure configured for providing a support surface, wherein the support surface is formed by a substrate not intended to be part of the three-dimensional dimensional structure to be generated (Figure 2 and [0065]); 
a container for receiving the solidifiable material (Figure 2, item 214); and
 a first irradiating means located behind the support surface and configured to emit irradiation through said support surface in an irradiation area in the solidifiable material, between the support surface and the container (Figure 2, item 212 and [0073]),
wherein the support structure is configured to allow irradiation to pass through [0065],
wherein the container has a wall arranged such that the support surface is at a determined distance (t) of the wall, wherein the irradiation area extends from the support surface to the wall (Figure 2 and [0065], [0069]), 
wherein the support structure is cylindrical (Figure 2 and [0069]), wherein the support structure is configured for receiving a substrate forming the support surface (Figure 2 and [0073]-[0074]), and wherein the moving means is configured to rotate the support surface around an axis (A) of the support surface [0066].

In certain embodiments, Franke teaches a mechanism of transporting a substrate through the apparatus as the support structure is rotated for the purpose of applying the deposited resin (Figure 5-9). 

 Franke does not teach a moving means is configured to move the support surface relative to the wall, such that the axis (A) of the support surface is moved parallel relative to the wall of the container while rotating the support surface around the axis (A).

	Knecht teaches an apparatus for producing a three-dimensional object includes a support assembly having a build platform, a track extending through a build area, and a deposition mechanism mounted on the track and configured for producing the three-dimensional object in a layer-by-layer technique, wherein the deposition mechanism includes a carriage moveable along the track, a supply of a flowable material mounted on the carriage, a roller in communication with the flowable material, where the roller is rotatably mounted on the carriage and configured for rotating to carry the flowable resin to an application for application to produce the object, and an exposure device mounted on the carriage (Figure 3 and [0007]). Knecht teaches the carriage is rotated and translated across a build platform for the purpose of depositing material on to the substrate surface (Figure 1, 6A, and 6B and [0053]-[0054]). 

	Both Franke and Knecht teach utilizing a roller for depositing resin onto a build platform or substrate for the purpose of producing a three-dimensional article. One of ordinary skill in the art would have recognized that either the second substrate or support structure would have to be translated in order to deposit resin onto the continuous substrate surface. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed mechanism of translation for the particular embodiment shown in Figure 2 of Franke with the motor mechanism configured to translate the support structure of Knecht, a functional equivalent mechanism depositing resin. 

Given that the structure of the moving means of Franke in view of Knecht is identical to the instant moving means, the moving means of Franke in view of Knecht would be capable of performing the same functions, including moving the support surface relative to the wall such that the axis of the support surface is moved parallel relative to the wall of the container while rotating the support surface around the axis.

	Regarding claim 2, Franke teaches the apparatus as applied to claim 1, further comprising a motor to move the support surface relative to the container such that subsequence areas of the support surface face the irradiation area during the moving (Figure 2 and [0094]). 

	Regarding claim 3, Franke in view of Knecht teaches the apparatus as applied to claim 1, wherein the support structure is configured a cylinder and is capable of receiving a substrate in the form of a cylinder (Franke, Figure 2 and [0094]).
	
	Regarding claim 4, Franke in view of Knecht teaches the apparatus as applied to claim 1, wherein the support surface is cylindrical (Franke, Figure 2 and [0094]).

	Regarding claim 5, Franke in view of Knecht teaches the apparatus as applied to claim 4, wherein the support structure is configured to receive a substrate, and wherein the moving means is configured to rotate the support surface around an axis of the support surface (Franke, Figure 2 and [0065], [0069]).
Franke in view of Knecht does not teach the support structure is configured for receiving a substrate in the form of a plate or cylinder. However, given that support structure of Franke is identical to the instant support structure, the support structure of Franke would be capable of receiving a substrate in the form of a plate or cylinder.  

Regarding claim 8, Franke in view of Knecht teaches the apparatus as applied to claim 1, where in the moving means is configured to translate and rotate the support surface relative to the wall (Franke, Figure 2 and [0073]-[0074] and Knecht, Figure 1, 6A, and 6B and [0053]-[0054]). 
	Franke in view of Knecht does not teach that for each degree of rotation of the support surface, the support surface is translated relative to the wall over a distance which is within 10% of a value calculated as multiplied with the outer diameter (d) of the support surface 10 divided by 360 (π *d/360).
However, given that the moving means of Franke in view of Knecht is a motor, identical to the instant moving means, it is evident that the moving means of Franke in view of Knecht would be capable of translation and rotation such that for each degree of rotation of the support surface, the support surface is translated relative to the wall over a distance which is within 10% of a value calculated as multiplied with the outer diameter (d) of the support surface 10 divided by 360 (π *d/360).

	Regarding claim 9, Franke in view of Knecht teaches the apparatus as applied to claim 7, wherein the moving means is configured to translate the support surface (Knecht, Figure 1, 6A, and 6B and [0053]-[0054]).

	Regarding claim 10, Franke in view of Knecht teaches the apparatus as applied to claim 9, wherein the moving means is configured to translate the irradiating area synchronously with the support surface (Franke, Figure 2 and Knecht, Figure 1, 6A, and 6B and [0053]-[0054]). 

	Regarding claim 11, Franke in view of Knecht teaches the apparatus as applied to claim 1. 

	Franke in view of Knecht does not explicitly teach a first adjustment means configured to change the distance between a wall of the container and the support surface; and/or a second adjustment means configured to change the distance between the first irradiating means and the support surface.

	Knecht teaches an apparatus for producing a three-dimensional object includes a support assembly having a build platform, a track extending through a build area, and a deposition mechanism mounted on the track and configured for producing the three-dimensional object in a layer-by-layer technique, wherein the deposition mechanism includes a carriage moveable along the track, a supply of a flowable material mounted on the carriage, a roller in communication with the flowable material, where the roller is rotatably mounted on the carriage and configured for rotating to carry the flowable resin to an application for application to produce the object, and an exposure device mounted on the carriage (Figure 3 and [0007]). Knecht teaches the carriage is vertically  translatable to raise or lower the applicator to reach the build platform, including after multiple layers are produced [0063]. 
	Both Franke and Knecht teach utilizing a roller for depositing resin onto a build platform or substrate for the purpose of producing a three-dimensional article. It would have been obvious to one of ordinary skill in the art to improve the support structure and its motor of Franke with the capability of actuating vertical motions to allow for the applicator to properly position itself against the build platform, as taught by Knecht. 
	
	Regarding claim 12, Franke in view of Knecht teaches the apparatus as applied to claim 11, wherein further comprising a moving means configured to move the support surface relative to the container such that subsequent areas of the support face the irradiation area during molding (Frank, Figure 2 and [0065]), wherein the controller is configured to control the movement means (Frank, [0094]), the first and/or second adjustment means (Knecht, [0063]), and the first irradiating means (Frank, [0094]-[0096], [0181]) such that a layer of solidified material are formed on the support face. 
	
	Regarding claim 13, Franke in view of Knecht teaches the apparatus as applied to claim 11, wherein further comprising moving means (i.e., motor) configured to move the support surface relative to the container such that subsequent areas of the support face the irradiation area during molding (Frank, Figure 2 and [0065]), wherein the controller is configured to control the movement means (Frank, [0094]), the first and/or second adjustment means (Knecht, [0063]), and the first irradiating means (Frank, [0094]-[0096], [0181]) such that a layer of solidified material are formed on the support face. 
	
Franke in view of Knecht does not teach a full layer of solidified material is formed on the support surface to form a floor.

	However, the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. Given that the structure of the moving means and controller of Franke in view of Knecht are identical to the instant claimed moving means and controller, the moving means and controller of Franke in view of Knecht would be capable of producing at least one full layer of solidified material on the support surface to form a floor. 

	Regarding claim 14, Franke in view of Knecht teaches the apparatus as applied to claim 11, wherein further comprising moving means (i.e., motor) configured to move the support surface relative to the container such that subsequent areas of the support face the irradiation area during molding (Frank, Figure 2 and [0065]), wherein the controller is configured to control the movement means (Frank, [0094]), the first and/or second adjustment means (Knecht, [0063]), and the first irradiating means (Frank, [0094]-[0096], [0181]) such that a layer of solidified material at least one structured layer of solidified material is formed (Frank, Figure 2). 

Regarding claim 15, Franke in view of Knecht teaches the apparatus as applied to claim 1, wherein the wall is a bottom wall of the container (Franke, Figure 2). 

Regarding claim 21, Franke teaches an apparatus for generating a three-dimensional structure, comprising: 
support structure configured for providing a support surface, wherein the support surface is formed by a substrate not intended to be part of the three-dimensional dimensional structure to be generated (Figure 2 and [0065]); 
a container for receiving the solidifiable material (Figure 2, item 214); and
 a first irradiating means located behind the support surface and configured to emit irradiation through said support surface in an irradiation area in the solidifiable material, between the support surface and the container (Figure 2, item 212 and [0073]); 
wherein the support structure is configured to allow irradiation to pass through [0065],
wherein the support structure is configured to allow said irradiation to pass through the support surface (Figure 3 and [0073]);
wherein the support surface is arranged at a predetermined distance of a wall of the container and such that the irradiation area extends from the support surface to the wall and is delimited by the support surface and the wall (Figure 2 and [0065], [0069]). 

In certain embodiments, Franke teaches a mechanism of transporting a substrate through the apparatus as the support structure is rotated for the purpose of applying the deposited resin (Figure 5-9). 

 Franke does not teach a moving means is configured to move the support surface relative to the wall, such that the axis (A) of the support surface is moved parallel relative to the wall of the container while rotating the support surface around the axis (A).

	Knecht teaches an apparatus for producing a three-dimensional object includes a support assembly having a build platform, a track extending through a build area, and a deposition mechanism mounted on the track and configured for producing the three-dimensional object in a layer-by-layer technique, wherein the deposition mechanism includes a carriage moveable along the track, a supply of a flowable material mounted on the carriage, a roller in communication with the flowable material, where the roller is rotatably mounted on the carriage and configured for rotating to carry the flowable resin to an application for application to produce the object, and an exposure device mounted on the carriage (Figure 3 and [0007]). Knecht teaches the carriage is rotated and translated across a build platform for the purpose of depositing material on to the substrate surface (Figure 1, 6A, and 6B and [0053]-[0054]). 

	Both Franke and Knecht teach utilizing a roller for depositing resin onto a build platform or substrate for the purpose of producing a three-dimensional article. One of ordinary skill in the art would have recognized that either the second substrate or support structure would have to be translated in order to deposit resin onto the continuous substrate surface. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed mechanism of translation for the particular embodiment shown in Figure 2 of Franke with the motor mechanism configured to translate the support structure of Knecht, a functional equivalent mechanism depositing resin. 

Regarding claim 22, Franke teaches an apparatus for generating a three-dimensional structure, comprising: 
support structure configured for providing a support surface, wherein the support surface is formed by a substrate not intended to be part of the three-dimensional dimensional structure to be generated (Figure 2 and [0065]); 
a container for receiving the solidifiable material (Figure 2, item 214); and
 a first irradiating means located behind the support surface and configured to emit irradiation through said support surface in an irradiation area in the solidifiable material, between the support surface and the container (Figure 2, item 212 and [0073]); 
wherein the support structure is configured to allow irradiation to pass through [0065],
wherein the support structure is configured to allow said irradiation to pass through the support surface (Figure 3 and [0073]);
wherein the apparatus comprises a first adjustment means configured to change the distance between a wall of the container and the support surface. 

Franke does not explicitly teach a first adjustment means configured to change
the distance between a wall of the container and the support surface. 

	Knecht teaches an apparatus for producing a three-dimensional object includes a support assembly having a build platform, a track extending through a build area, and a deposition mechanism mounted on the track and configured for producing the three-dimensional object in a layer-by-layer technique, wherein the deposition mechanism includes a carriage moveable along the track, a supply of a flowable material mounted on the carriage, a roller in communication with the flowable material, where the roller is rotatably mounted on the carriage and configured for rotating to carry the flowable resin to an application for application to produce the object, and an exposure device mounted on the carriage (Figure 3 and [0007]). Knecht teaches the carriage is vertically  translatable to raise or lower the applicator to reach the build platform, including after multiple layers are produced [0063]. 

	Both Franke and Knecht teach utilizing a roller for depositing resin onto a build platform or substrate for the purpose of producing a three-dimensional article. It would have been obvious to one of ordinary skill in the art to improve the support structure and its motor of Franke with the capability of actuating vertical motions to allow for the applicator to properly position itself against the build platform, as taught by Knecht. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Franke (PG-PUB 2018/0355221) in view of Knecht (PG-PUB 2017/0136688), as applied to claim 6, in further view of P. de Beer, Martin (“Rapid, continuous additive manufacturing by volumetric polymerization inhibition patterning.” Science advances vol. 5,1 eaau8723. 11 Jan. 2019, doi:10.1126/sciadv.aau8723). 
Regarding claim 16, Franke in view of Knecht teaches the apparatus as applied to claim 6, comprising a first irradiating means located within the support structure (Franke, Figure 4 and [0065]) utilizing UV rays (Franke, [0057]). 

Franke does not teach a second irradiating means is located outside of the container and configured to irradiate a second irradiation area through the wall, wherein the second irradiation area may be the same or different from the irradiation area of the first irradiation means. 

P. de Beer teaches stereolithographic additive manufacturing process using photopolymerization and a patterned illumination source (Introduction, Page 1). P. de Beer teaches using a dual-wavelength volumetric system to use multicolor to use one wavelength to photochemically activate polymerization and a second wavelength to inhibit that reaction (Results, Page 1 and Figure 1) which allows for improved control of the inhibition volume and, therefore, is less limiting in the types of resins used and the size of the articles printed (Results, Page 1-2) and allows for greater print speeds (Page 3). P. de Beer teaches utilizing UV and blue light (Figure 1A). P. de Beer teaches the system described here can negate the limitations of a single exposure patterning and achieve equivalent polymerization rates for different inhibition volume thicknesses by accompanying any variation in the inhibition wavelength intensity with a corresponding initiation wavelength intensity change (Page 2-3). 

Both Franke and P. de Beer teach a process of stereolithographic additive manufacturing. It would have been obvious to one of ordinary skill in the art to improve the process of Franke by incorporating a blue light source to improve the ability to better control the inhibition volume and improve print speeds, as taught by P. de Beer. Given that the Franke teaches a UV- light source, it would have been obvious to one of ordinary skill in the art to improve the process of Franke with the blue light source of P. de Beer as a second irradiating means located outside of the container to irradiate a second irradiation area through the wall, wherein the first and second irradiation area are the same. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.C.P./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742